Mr. Justice Gantt
delivered the opinion of the court:
The charge of the presiding judge in drawing a discrimination between a note indorsed before and after due, so far as respects demand and notice, has no foundation in law for its support. The same reason why diligence should be observed exists as forcibly in the case of a note indorsed after due that does when the time of payment has not arrived. I had almost said in a greater degree, for if the circumstance of the time having passed when payment should have been made, goes to lessen the credit of the drawer from supposed inability to pay, then the' person upon whose credit the holder relies, should be promptly informed of non-payment, and ought not to be lulled by the laches of the holder into a false security that the note has been paid.
As an instrument negotiable in its nature, a contract by the indorsee to take it, although after due, imposes upon him the duty of using the same diligence which is required by the law in transactions of this nature.
The motion for a new trial, on the grounds of misdirect tion, is granted.
Justices Colcock and Richardson, concurred.